Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method, classified in C03B37/032.
II. Claims 18-20, drawn to an apparatus, classified in C03B37/029.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as storing a preform in the muffle or heating preforms other than an optical fiber preform.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

• the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Amy Lang on Mar. 21, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election s 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the power" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the power” should be “power” or “a power”.
Claim 14 recites the limitation "the power" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the power” should be “power” or “a power”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 15-17 is/are rejected under 35 U.S.C. 103 as obvious over Nippon Telegraph & Telephone (JP09-020528A – hereinafter Nippon).  
Regarding claims 1 and 15-16, Nippon (Figs. 1-2,[0011],[0019]-[0023], [0029], [0061]) discloses a manufacturing apparatus and method for heating and drawing a fiber base material.  Nippon discloses a support rod 6 held by clamp 4 located above the first flange 1 is moved to the inside of the glove box 9.  Nippon discloses a fiber base material 16 on the base material support rod 6 lowered to the inside of the glove box 9 and after evacuating the inside of the jacket tube, it was pulled up to the upper part of the drawing furnace 7, and the pulled up fiber base material is sent into the base material heating heater 22 at a rate of 3 mm/min and is drawn into an optical fiber by pulling the lower end of the fiber base material heated and softened by the base heating heater 22 downward.  This disclosure provides for positioning a downfeed handle (“support rod 6”) for supporting an optical fiber preform (“fiber material 16”) within a furnace such that the downfeed handle is movable within the furnace and provides for supporting an optical fiber preform from the downfeed handle and drawing an optical fiber from the optical fiber preform (claimed in claim 15).  

Regarding claim 2, in addition to the rejection of claim 1 above, Nippon ([0024]) further discloses two gas inlets to supply a process gas (“inert gas”) around the downfeed handle (“support rod 6”).
Regarding claim 3, in addition to the rejection of claims 1 and 2 above, Nippon ([0032]) further discloses the process gas supplied to the support covers enclosing the downfeed handle include high-purity nitrogen gas.  
Regarding claim 4, in addition to the rejection of claim 1 above, Nippon (Figs. 1 and 2 and [0032]) discloses operating a lower heater (“heating heater 22”) within the furnace, the upper muffle extension (“support rod cover 5”) being disposed above the lower heater within the furnace.
Regarding claim 17, as discussed in the rejection of claim 1 above, Nippon discloses a support rod heater 17 embedded in the support rod.  Nippon fails disclose the one or more heating elements disposed on the downfeed handle.  However, it would be obvious to a person having ordinary skill in the art, to try to dispose the heating elements either on or in the downfeed handle.  The obvious to try elements on the downfeed handle provides for heating elements disposed on the downfeed handle, as claimed in claim 17.
Claims 1, 4-5, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (JP2013-151395).
For the Iwao reference, the Examiner is referencing pages of the attached machine translation.

Regarding claim 1, Iwao (Figs. 1-3 and pgs. 2-3) discloses drawing an optical fiber in an apparatus comprising an optical fiber preform (“glass base material 11”) suspended and supported by a downfeed handle (“dummy rod 13”) and it is supported so as to be movable in the vertical direction by holding the upper portion of the dummy rod with a support device (not shown) and is accommodated in the drawing furnace.   While positioning is not explicitly stated, it would be obvious to a person having ordinary skill in the art, Iwao provides for positioning a downfeed handle for supporting an optical fiber preform within a furnace.  Iwao (Figs. 1, 3a and 3b and pg. 4) discloses a reflective material 23 on cap 21 and discloses (pg. 5) the reflective material reflects radiant light toward the optical fiber preform (i.e. glass base material) and can be used for heating in the furnace.  While Iwao fails to explicitly state the reflective material is moveable with the downfeed handle, based on the disclosure of Iwao that the reflective material 23 is on cap 21, which is supported on the downfeed handle, it would be obvious to a person having ordinary skill in the art, the reflective material 23 on cap 21 is moveable with the downfeed handle.  Further, since the reflective material reflects radiant light and can be used for 
Regarding claim 4, Iwao (Figs. 1, 3a, and 3b and pg. 3) further discloses operating a lower heater (“heater 16”) within the furnace and the upper muffle extension (“upper portion 15a”) being disposed above the lower heater within the furnace.
Regarding claim 5, Iwao (Figs. 1, 3a, and 3b) further discloses only a bottom portion of the downfeed handle is disposed within the upper muffle extension and the cap 21 with reflective material 23.  Based on the disclosure by Iwao, specifically the positioning of the reflective material (Figs. 1, a, and 3b) and the disclosure discussed in claim 1 above, that the reflective material reflects radiant light towards the glass base material, which would include a portion of the downfeed handle, it would be obvious to a person having ordinary skill in the art, in operating the one or more heating elements (“reflective material 23”) further comprises heating the downfeed handle with reflected radiant light such that only a portion of the downfeed handle that is disposed within the upper muffle extension is heated during drawing which includes vertical movement of the support rod within the upper muffle extension.  
Regarding claim 15, as discussed in the rejection of claim 1 above, Iwao discloses supporting an optical fiber preform.  Iwao (Figures, abstract, pgs. 1-2) further discloses drawing an optical fiber from the optical fiber preform.  
Regarding claims 16 and 17, as discussed in the rejection of claim 1 above, Iwao (Figs. 1, 3a, and 3b) discloses one or more heating elements (“reflective material 23”) on a cap 21 coupled to and also disposed on the downfeed handle.  It would be obvious to a person having ordinary skill in the art, Iwao provides for the one or more heating elements couple to the downfeed handle and disposed on the downfeed handle.  
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (JP2013-151395) as applied to claim 1 above, and further in view of Taru et al. (US 6,735,983 – hereinafter Taru).
Regarding claim 2, Iwao (pg. 2) further discloses during drawing the drawing furnace is sealed to prevent outside air from entering the furnace and discloses gas flow in the chamber with the preform during drawing, but fails to disclose details of the sealing and process gas flow and fails to state injecting a process gas around the downfeed handle and the process gas is at least one of nitrogen and argon.  However, Taru (Col. 8, lines 50-61) discloses inert gas, such as nitrogen, supplied to the preform container at an inlet port (not shown) at an upper end to maintain air tightness and (Col. 5, lines 19-35) discloses inert gas such as helium and nitrogen supplied to an upper end of a preform container keeps the core tube and semi-closed space above in a non-oxidizing atmosphere.  Therefore, based on the teachings of Iwao and Taru, it would be obvious to a person having ordinary skill in the art, to provide for sealing to prevent outside air, such as flowing a process gas, such as nitrogen, at an upper end of the furnace.  The flowing of gas, such as nitrogen, at an upper end of the furnace provides for sealing to prevent outside air in the drawing method of Iwao in view of Taru and the flowing of gas for sealing at an upper end of the furnace provides for injecting a process gas, such as nitrogen, around the downfeed handle as claimed in claims 2 and 3.
Allowable Subject Matter
Claims 6-9 and 11-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 14 are also dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and requires being rewritten to resolve minor 35 U.S.C. 112 issues.
The following is a statement of reasons for the indication of allowable subject matter for the claims are discussed below.
Regarding claims 6 and 7, the prior art fails to disclose or fairly suggest wherein operating the one or more heating elements comprises heating the downfeed handle to a temperature ranging from about 400 degrees C to 1000 degrees C, as claimed in claim 6 or to a temperature of about 800 degrees C, as claimed in claim 7.
Regarding claims 8-14, the prior art fails to disclose or fairly suggest wherein operating the one or more heating elements comprises sequentially heating a plurality of zones of the downfeed handle.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741